                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       MICHAEL PETERSEN,                                  Case No. 18-cv-02448-LB
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                              ORDER DISMISSING CASE
                                  13                v.

                                  14       CITY OF OAKLEY, et al.,
                                  15                      Defendants.

                                  16

                                  17         On November 24, 2019, after the plaintiff failed to appear for his ENE session on November 4,
                                  18   2019, the court issued an order to show cause why the court should not dismiss the case for the
                                  19   plaintiff’s failure to prosecute it, ordered the plaintiff’s counsel to file a written update about his
                                  20   efforts to locate the plaintiff by December 3, 2019, and directed the plaintiff to appear in person at
                                  21   the show-cause hearing on December 5, 2019.1 The plaintiff did not file an update on December 3,
                                  22   2019. On December 4, 2019, the court issued an order reminding the plaintiff that his written
                                  23   update was past due and that his failure to prosecute his case risked dismissal of his case.2 At the
                                  24

                                  25

                                  26   1
                                        Order – ECF No. 79 at 1. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  27   citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                           Order – ECF No. 80 at 1.
                                  28

                                       ORDER – No. 18-cv-02448-LB
                                   1   December 5 hearing, the plaintiff’s counsel explained that he still was unable to locate the

                                   2   plaintiff.3

                                   3         The court’s earlier order describes Mr. Peterson’s failure to prosecute his case, beginning with

                                   4   discovery issues in 2018, more issues in 2019, and the plaintiff’s failures to comply with court

                                   5   orders.4 In orders filed on March 1, 2019 and June 24, 2019, the court warned Mr. Peterson of the

                                   6   consequences of failing to prosecute his case, including monetary and terminating sanctions.5 The

                                   7   court repeated these warnings in the order to show cause filed on November 14, 2019.6

                                   8         Under the circumstances, the court dismisses the case with prejudice based on the plaintiff’s

                                   9   failure to prosecute it.

                                  10         IT IS SO ORDERED.

                                  11         Dated: December 5, 2019

                                  12                                                      ______________________________________
Northern District of California
 United States District Court




                                                                                          LAUREL BEELER
                                  13                                                      United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       3
                                  26       See Order – ECF No. 79 at 3–4 (describing Mr. Peterson’s situation).
                                       4
                                           Order – ECF No. 79 at 1–4.
                                  27   5
                                           Order – ECF No. 53 at 3–5; Order – ECF No. 66 at 3.
                                  28   6
                                           Order – ECF No. 79 at 4;

                                       ORDER – No. 18-cv-02448-LB                          2
